—Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on or about August 7, 1992, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Whether the dry slick spot that allegedly caused plaintiff to slip and fall existed for a sufficient length of time to permit defendants’ employees to remedy the defect (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Shildkrout v Board of Educ., 173 AD2d 603, 604, lv denied 78 NY2d 858), and whether such condition was visible or apparent, are for the trier of fact (see, e.g., Zuppardo v State of New York, 186 AD2d 561, 562). The deposition testimony of defendants’ doorman/porter sufficed to raise a question of fact as to defendants’ creation of the dangerous condition. As the IAS Court pointed out, the allegation of a spill claims more than that the floor was merely "slippery by reason of its smoothness or polish” (cf., Pizzi v Bradlee’s Div., 172 AD2d 504, 505506). Concur — Carro, J. P., Ellerin, Wallach, Kassal and Rubin, JJ.